     Case 2:21-cv-00377-TLN-JDP Document 10 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY REILLY,                                   Case No. 2:21-cv-00377-TLN-JDP (HC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS ACTION BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                        COMPLY WITH COURT ORDERS, AND
14    PAUL THOMPSON,                                    FAILURE TO COMPLY WITH LOCAL
                                                        RULES
15                       Respondent.
                                                        OBJECTIONS DUE WITHIN FOURTEEN
16                                                      DAYS
17

18          On May 11, 2021, respondent filed a motion to dismiss this case. ECF No. 8. In violation

19   of Local Rule 230(l), petitioner failed to timely file an opposition or statement of non-opposition

20   to respondent’s motion. Accordingly, on June 22, 2021, petitioner was ordered to show cause

21   within twenty-one days why this action should not be dismissed for failure to prosecute and

22   failure to comply with the court’s local rules. ECF No. 9. I notified petitioner that if he wished to

23   continue this lawsuit, he also needed to file, within twenty-one days, an opposition or statement

24   of non-opposition to respondent’s motion. Id. I warned him that failure to comply with the June

25   22 order would result in a recommendation that this action be dismissed.

26          The deadline has passed, and petitioner has not filed an opposition or statement of non-

27   opposition to respondent’s motion nor otherwise responded to the June 22, 2021 order.

28
                                                       1
     Case 2:21-cv-00377-TLN-JDP Document 10 Filed 07/26/21 Page 2 of 2


 1            Accordingly, it is hereby RECOMMENDED that:

 2            1. this action be dismissed for failure to prosecute, failure to comply with court orders,

 3   and failure to comply with the court’s local rules; and

 4            2. the Clerk of Court be directed to close the case.

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

10   objections shall be served and filed within fourteen days after service of the objections. The

11   parties are advised that failure to file objections within the specified time may waive the right to

12   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

13   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14
     IT IS SO ORDERED.
15

16
     Dated:      July 25, 2021
17                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
